 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RONALD ROSS,                                       Case No. 2:13-cv-01562-JCM-DJA
12                       Petitioner,                     ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion to extend deadline (first request) (ECF No.

18   81), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend deadline

20   (first request) (ECF No. 81) is GRANTED. Petitioner will have up to and including February 4,

21   2020, to file a reply to the answer (ECF No. 77).

22          DATED: December 9, 2019.
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                         1
